UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-2408



PATSY G. VANCE, Widow of Kenneth Vance,

                                           Petitioner - Appellant,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                            Respondent - Appellee.



On Petition for Review of an Order of the Benefits Review Board.
(92-1108-BLA)


Submitted:   June 20, 1996                  Decided:   July 9, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Patsy G. Vance, Appellant Pro Se. Christian P. Barber, Jennifer U.
Toth, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Appellant noted this appeal outside the sixty-day appeal

period established by 33 U.S.C. § 921(c) (1988). A late notice of
appeal precludes this court's jurisdiction to review the decision

of the Board. Adkins v. Director, OWCP, 889 F.2d 1360, 1361 (4th
Cir. 1989). The Board entered its final order on March 13, 1995;

Appellant's notice of appeal was filed on July 17, 1995. Appel-

lant's failure to note a timely appeal deprives this court of
jurisdiction to consider this case. We therefore grant the Direc-

tor's motion to dismiss the appeal and suspend the briefing sched-

ule. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2